PER CURIAM.
George Bivins appeals the summary denial of his petition for writ of error coram nobis, which is now treated as a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s denial of Bivins’ petition for failure to comply with the requirements of Florida Rule of Criminal Procedure 3.850(c). See Wood v. State, 750 So.2d 592 (Fla.1999)(amending rule 3.850 to include coram nobis relief). Our affirmance is without prejudice for Bivins to file a rule 3.850 motion that complies with those requirements
GUNTHER, TAYLOR and HAZOURI, JJ., concur.